DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made to the amendment received 7/29/2022.
Applicant’s amendments to the claims are sufficient to overcome the claim objections set forth in the previous office action, except for the objection to claim 16 which still stands.
Applicant’s amendments to the claims are sufficient to overcome the 35 USC § 112(b) rejections set forth in the previous office action.

	
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Previously, claim 1 was rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ding. Due to amendments to the claim, claim 1 is now rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Poulsen.

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 4, line 3: “a secind rotary disk” should read –a second rotary disk--;
Claim 5, line 1: “instrument of claim 3.” should read –instrument of claim 3,--;
Claim 6, line 1: “instrument of claim 3.” should read –instrument of claim 3,--;
Claim 16, line 1: “system of claim 13.” should read –system of claim 13,--;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, in line 13, the claim reads “a first electrode”. It is unclear if this electrode is the same “first electrode” claimed in line 6 of the claim or if it is a separate first electrode. Clarity is needed. For examination purposes, the “first electrode” in lines 6 and 13 will be considered to be the same electrode. Also regarding claim 20, in line 21, the claim reads “a second electrode”. It is unclear if this electrode is the same “second electrode” claimed in line 8 of the claim or if it is a separate second electrode. Clarity is needed. For examination purposes, the “second electrode” in lines 8 and 21 will be considered to be the same electrode.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Reschke, US 20110046623, herein referred to as "Reschke".
Regarding claim 20, Reschke discloses a method to provide an electrosurgical signal (Figure 1) at a surgical instrument end effector (Figure 1: end effector assembly 300) comprising: in response to a command to energize an electrosurgical device ([0033]), closing a first switch (Figure 1: first switch assembly 200) to electrically provide an electrosurgical signal to a first electrical conductor coupled to a first electrode (Figure 3A: sealing plate 312) at an end effector of the electrosurgical instrument ([0032]: “First and second switch assemblies 200 and 202 are configured to selectively provide electrical energy to the end effector assembly 300. More particularly, the first switch assembly 200 is configured to selectively provide electrical energy to the sealing plates 312, 322 and second switch assembly 202 is configured to selectively provide electrical energy to cutting plates 316, 330 (as shown in the various figures).”); closing a second switch (Figure 1: second switch assembly 202) to electrically couple the electrosurgical signal to a second electrical conductor coupled to a second electrode (Figure 3A: cutting element 320) at the end effector of the electrosurgical instrument ([0032]: “First and second switch assemblies 200 and 202 are configured to selectively provide electrical energy to the end effector assembly 300.” More particularly, the first switch assembly 200 is configured to selectively provide electrical energy to the sealing plates 312, 322 and second switch assembly 202 is configured to selectively provide electrical energy to cutting plates 316, 330 (as shown in the various figures).”); in response to no command to energize the electrosurgical instrument with an additional parameter detected ([0033]), opening the first switch (Figure 1: first switch assembly 200) to not provide the electrosurgical signal to the first electrical conductor coupled to a first electrode (Figure 3A: sealing plate 312) at the end effector of the electrosurgical instrument ([0032]: “First and second switch assemblies 200 and 202 are configured to selectively provide electrical energy to the end effector assembly 300. More particularly, the first switch assembly 200 is configured to selectively provide electrical energy to the sealing plates 312, 322 and second switch assembly 202 is configured to selectively provide electrical energy to cutting plates 316, 330 (as shown in the various figures).””); and opening the second switch (Figure 1: second switch assembly 202) to not provide the electrical signal to the second electrical conductor coupled to a second electrode (Figure 3A: cutting element 332) at the end effector of the electrosurgical instrument ([0032]: “First and second switch assemblies 200 and 202 are configured to selectively provide electrical energy to the end effector assembly 300. More particularly, the first switch assembly 200 is configured to selectively provide electrical energy to the sealing plates 312, 322 and second switch assembly 202 is configured to selectively provide electrical energy to cutting plates 316, 330 (as shown in the various figures).””).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al., US 20170181789, herein referred to as Ding, in view of Poulsen, US 20140142567, herein referred to as “Poulsen”.
Regarding claim 1, Ding discloses a surgical instrument (Figure 1: forceps 10) comprising: a shaft (Figure 1: transmission assembly 80) that includes an elongated tube (Figure 1: shaft 90) that includes a distal end portion (Figure 1: distal end 92 of shaft 90) and a proximal end portion (Figure 1: the portion of the shaft that connects to housing 20) and that houses a first electrical conductor (Figures 4A-4B: lead wire 119) that includes a first distal portion and a first proximal portion that extends between the proximal end portion and the distal end portion of the elongated tube (Figures 3 and 4A-4B: lead wire 119 and contact plates 27a and 27b and wires 56 and [0070]: “first housing component 22a includes first contact plate 27a, which is electrically coupled to plates 112, 122 of jaw members 110, 120 via lead wires 119, 129, and second housing component 22b includes second contact plate 27b, which is electrically coupled to activation button 52 and cable 54 via wires 56. Upon approximation of first and second housing components 22a, 22b, first and second contact plates 27a, 27b mate with one another to electrically couple first and second contact plates 27a, 27b with one another.”) and that includes a second electrical conductor (Figures 4A-4B: lead wire 129) that includes a second distal portion and a second proximal portion and that extends between the proximal end portion and the distal end portion of the elongated tube (Figures 3 and 4A-4B: lead wire 129 and contact plates 27a and 27b and wires 56 and [0070]: “first housing component 22a includes first contact plate 27a, which is electrically coupled to plates 112, 122 of jaw members 110, 120 via lead wires 119, 129, and second housing component 22b includes second contact plate 27b, which is electrically coupled to activation button 52 and cable 54 via wires 56. Upon approximation of first and second housing components 22a, 22b, first and second contact plates 27a, 27b mate with one another to electrically couple first and second contact plates 27a, 27b with one another.”); an end effector (Figures 1-2: end effector assembly 100) at the distal end portion of the elongated tube (Figure 1: end effector assembly 100 is connected to distal end 92 of shaft 90), including a first electrode (Figure 2: plate 112 and [0070]: “activation button 52 may be selectively activated to supply energy to plates 112, 122 of jaw members 110, 120, respectively, for treating, e.g., sealing, tissue grasped therebetween”) electrically coupled to the distal portion of first the electrical conductor ([0070]: “first housing component 22a includes first contact plate 27a, which is electrically coupled to plates 112, 122 of jaw members 110, 120 via lead wires 119, 129”) and including a second electrode (Figure 2: plate 122 and [0070]: “activation button 52 may be selectively activated to supply energy to plates 112, 122 of jaw members 110, 120, respectively, for treating, e.g., sealing, tissue grasped therebetween”) electrically coupled to the second distal portion of the second conductor  ([0070]: “first housing component 22a includes first contact plate 27a, which is electrically coupled to plates 112, 122 of jaw members 110, 120 via lead wires 119, 129”); a first switch (Figure 1: activation button 52 and [0062]: “energy can be selectively supplied to end effector assembly 100 via activation of activation button 52”) at the proximal end portion of the shaft (Figure 1: activation button 52 is on the housing 20 which is at the proximal end portion of the shaft) operatively disposed between the first distal portion (Figure 1: distal portion of electrical conductor is end effector 100 and [0070]: “first housing component 22a includes first contact plate 27a, which is electrically coupled to plates 112, 122 of jaw members 110, 120 via lead wires 119, 129”) and the first proximal portion (Figure 1: proximal portion of electrical conductor is cable 54 and [0070]: “second housing component 22b includes second contact plate 27b, which is electrically coupled to activation button 52 and cable 54 via wires 56”) of the first electrical conductor (Figure 1: activation button is between end effector assembly 100 and cable 54) configured to selectively electrically couple and electrically decouple the first distal portion of the first electrical conductor to and from the first proximal portion of the first electrical conductor ([0070]: “With respect to electrically coupling cable 54 and activation button 52 of second portion 14 with plates 112, 122 of jaw members 110, 120 of end effector assembly 100 of first portion 12, as mentioned above, first housing component 22a includes first contact plate 27a, which is electrically coupled to plates 112, 122 of jaw members 110, 120 via lead wires 119, 129, and second housing component 22b includes second contact plate 27b, which is electrically coupled to activation button 52 and cable 54 via wires 56. Upon approximation of first and second housing components 22a, 22b, first and second contact plates 27a, 27b mate with one another to electrically couple first and second contact plates 27a, 27b with one another. With contact plates 27a, 27b electrically coupled to one another, and once cable 54 is connected to the source of energy, activation button 52 may be selectively activated to supply energy to plates 112, 122 of jaw members 110, 120, respectively, for treating, e.g., sealing, tissue grasped therebetween.” and [0050]: “disengagement of first and second portions 12, 14, respectively, from one another disengages first and second housing components 22a, 22b from one another, decouples transmission assembly 80 from handle assembly 30 and trigger assembly 60, and electrically disconnects end effector assembly 100 from the source of energy (not shown) and activation button 52.”). Ding does not explicitly disclose a surgical instrument comprising a second switch at the proximal end portion of the shaft operatively disposed between the second distal portion and the second proximal portion of the second electrical conductor configured to selectively electrically couple and electrically decouple the second distal portion of the second electrical conductor to and from the second proximal portion of the second electrical conductor.
However, Poulsen teaches a surgical instrument (Figure 1: bipolar electrosurgical instrument 1) comprising a second switch (Figure 1: actuation knob 10 and [0071]: “In one or both of the electric conductors B11 and B12 an actuation knob 10 connects and disconnects the bipolar electrosurgical generator 2 from the primary coil 8 of the transformer 9.”) at the proximal end portion of the shaft (Figure 1: actuation knob 10 is at the proximal end portion of hollow shaft 3) operatively disposed between the second distal portion and the second proximal portion of the second electrical conductor (Figure 1: actuation knob 10 is between electric conductor B21 and electric wire B1, which are the distal and proximal portions of electric conductor B11, respectively) configured to selectively electrically couple and electrically decouple the second distal portion of the second electrical conductor to and from the second proximal portion of the second electrical conductor ([0071]: “In one or both of the electric conductors B11 and B12 an actuation knob 10 connects and disconnects the bipolar electrosurgical generator 2 from the primary coil 8 of the transformer 9. A secondary coil 11 of the transformer 9 has two ends in the form of two electric conductors B21 and B22 forming an electric wire B2. The secondary coil 11 is connected to a loop electrode 12, such as an electrically conductive resilient looped wire part, via the electric conductors B21.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical instrument disclosed by Ding so that it teaches a second switch as taught by Poulsen to enable the surgeon to switch between delivering cutting or coagulating current through the electrode (Poulsen [0072]).
Regarding claim 12, Ding discloses a surgical system (Figure 1) comprising: an electrosurgical instrument (Figure 1: forceps 10) including a proximal end portion (Figure 1: housing 20) and a distal end portion (Figure 1: end effector assembly) and including a first electrode at the distal end portion (Figure 2: plate 112 and [0070]: “activation button 52 may be selectively activated to supply energy to plates 112, 122 of jaw members 110, 120, respectively, for treating, e.g., sealing, tissue grasped therebetween”) and including a second electrode at the distal end portion (Figure 2: plate 122 and [0070]: “activation button 52 may be selectively activated to supply energy to plates 112, 122 of jaw members 110, 120, respectively, for treating, e.g., sealing, tissue grasped therebetween”); an electrosurgical signal generator to provide an electrosurgical signal ([0050]: “More specifically, and as will be described in greater detail below, engagement of first and second portions 12, 14 of forceps 10 with one another engages first and second housing components 22a, 22b with one another to form housing 20, operably couples handle assembly 30 and trigger assembly 60 with drive assembly 130 and knife assembly 150, respectively, and electrically couples end effector assembly 100 to a source of energy, e.g., a generator (not shown), and activation button 52.” And [0055]: “Plates 112, 122 of jaw members 110, 120, respectively, are adapted to connect to any suitable source of energy, e.g., electrosurgical, ultrasonic, microwave, light, etc., via first and second lead wires 119, 129 (FIGS. 4A and 4B) for conducting energy therebetween and through tissue grasped between jaw members 110, 120 to treat, e.g., seal, tissue.”); a conductor cable (Figure 1: cable 54) extending between the electrosurgical instrument and the electrosurgical signal generator ([0062]: “Second housing component 22b also supports activation button 52, second contact plate 27b, and includes a cable 54 coupled thereto. Cable 54 is configured to connect to the source of energy for providing energy to forceps 10 via the wires housed therein.”); a first electrical conductor (Figures 4A-4B: lead wire 119) extending with the conductor cable between the electrical instrument and the electrosurgical generator and extending between the proximal and distal end portions of the electrosurgical instrument and electrically coupled to the first electrode  (Figures 3 and 4A-4B: lead wire 119 and contact plates 27a and 27b and wires 56 and [0070]); and a second electrical conductor (Figures 4A-4B: lead wire 129) extending within the conductor cable between the electrical instrument and the electrosurgical generator and extending between the proximal and distal end portions of the electrosurgical instrument and electrically coupled to the second electrode (Figures 3 and 4A-4B: lead wire 129 and contact plates 27a and 27b and wires 56 and [0070]); a first switch (Figure 1: activation button 52 and [0062]: “energy can be selectively supplied to end effector assembly 100 via activation of activation button 52”) to selectively electrically couple and decouple the electrosurgical signal to and from the first electrical conductor  ([0070]: “With respect to electrically coupling cable 54 and activation button 52 of second portion 14 with plates 112, 122 of jaw members 110, 120 of end effector assembly 100 of first portion 12, as mentioned above, first housing component 22a includes first contact plate 27a, which is electrically coupled to plates 112, 122 of jaw members 110, 120 via lead wires 119, 129, and second housing component 22b includes second contact plate 27b, which is electrically coupled to activation button 52 and cable 54 via wires 56. Upon approximation of first and second housing components 22a, 22b, first and second contact plates 27a, 27b mate with one another to electrically couple first and second contact plates 27a, 27b with one another. With contact plates 27a, 27b electrically coupled to one another, and once cable 54 is connected to the source of energy, activation button 52 may be selectively activated to supply energy to plates 112, 122 of jaw members 110, 120, respectively, for treating, e.g., sealing, tissue grasped therebetween.” and [0050]: “disengagement of first and second portions 12, 14, respectively, from one another disengages first and second housing components 22a, 22b from one another, decouples transmission assembly 80 from handle assembly 30 and trigger assembly 60, and electrically disconnects end effector assembly 100 from the source of energy (not shown) and activation button 52.”). Ding does not explicitly disclose a surgical system comprising a second switch to selectively electrically couple and decouple the electrosurgical signal to and from the second electrical conductor.
However, Poulsen teaches a surgical system (Figure 1: bipolar electrosurgical instrument 1) comprising a second switch (Figure 1: actuation knob 10 and [0071]: “In one or both of the electric conductors B11 and B12 an actuation knob 10 connects and disconnects the bipolar electrosurgical generator 2 from the primary coil 8 of the transformer 9.”) to selectively electrically couple and electrically decouple the electrical signal to and from the second electrical conductor ([0071]: “In one or both of the electric conductors B11 and B12 an actuation knob 10 connects and disconnects the bipolar electrosurgical generator 2 from the primary coil 8 of the transformer 9. A secondary coil 11 of the transformer 9 has two ends in the form of two electric conductors B21 and B22 forming an electric wire B2. The secondary coil 11 is connected to a loop electrode 12, such as an electrically conductive resilient looped wire part, via the electric conductors B21.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical instrument disclosed by Ding so that it teaches a second switch as taught by Poulsen to enable the surgeon to switch between delivering cutting or coagulating current through the electrode (Poulsen [0072]).
Regarding claim 2, Ding in view of Poulsen teaches the surgical instrument of claim 1, and Ding further teaches an electrosurgical instrument wherein the first electrode (Figure 2: plate 112) is configured to impart electrical current to the first end effector while the switch electrically couples the first distal and first proximal portions of the electrical conductor and electrical current flows between the first electrical conductor and the electrode ([0070]: “With respect to electrically coupling cable 54 and activation button 52 of second portion 14 with plates 112, 122 of jaw members 110, 120 of end effector assembly 100 of first portion 12, as mentioned above, first housing component 22a includes first contact plate 27a, which is electrically coupled to plates 112, 122 of jaw members 110, 120 via lead wires 119, 129, and second housing component 22b includes second contact plate 27b, which is electrically coupled to activation button 52 and cable 54 via wires 56. Upon approximation of first and second housing components 22a, 22b, first and second contact plates 27a, 27b mate with one another to electrically couple first and second contact plates 27a, 27b with one another. With contact plates 27a, 27b electrically coupled to one another, and once cable 54 is connected to the source of energy, activation button 52 may be selectively activated to supply energy to plates 112, 122 of jaw members 110, 120, respectively, for treating, e.g., sealing, tissue grasped therebetween.”). Poulsen further teaches an electrosurgical instrument wherein the second electrode (Figure 1: tip 12b) is configured to impart electrical current to the second end effector (Figure 1: loop electrode 12) while the second switch (Figure 1: actuation knob 10) electrically couples the second distal and second proximal portions of the second electrical conductor and electrical current flows between the second electrical conductor and the electrode ([0071]: “In one or both of the electric conductors B11 and B12 an actuation knob 10 connects and disconnects the bipolar electrosurgical generator 2 from the primary coil 8 of the transformer 9. A secondary coil 11 of the transformer 9 has two ends in the form of two electric conductors B21 and B22 forming an electric wire B2. The secondary coil 11 is connected to a loop electrode 12, such as an electrically conductive resilient looped wire part, via the electric conductors B21.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical instrument disclosed by Ding so that it teaches a second switch that electrically couples two portions of the electrical conductor so that electrical current flows between the conductor and the electrode as taught by Poulsen to enable the surgeon to switch between delivering cutting or coagulating current through the electrode (Poulsen [0072]).
Regarding claims 3 and 13, Ding in view of Poulsen teaches the surgical instrument of claim 1 and the surgical system of claim 12, respectively, and Ding further teaches an electrosurgical instrument wherein the first switch (Figure 1: activation button 52) includes a mechanical actuator (Figure 1: activation button 52 wherein a button is a type of mechanical actuator) at the proximal end portion of the elongated tube (Figure 1: activation button 52 is on the housing 20 which is at the proximal end portion of the shaft). Poulsen further teaches an electrosurgical instrument wherein the second switch (Figure 1: actuation knob 10 and [0071]: “In one or both of the electric conductors B11 and B12 an actuation knob 10 connects and disconnects the bipolar electrosurgical generator 2 from the primary coil 8 of the transformer 9.”) includes a second mechanical actuator at the proximal end portion of the elongated tube (Figure 1: actuation knob 10 is at the proximal end portion of hollow shaft 3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical instrument and system disclosed by Ding so that it teaches a second switch as taught by Poulsen to enable the surgeon to switch between delivering cutting or coagulating current through the electrode (Poulsen [0072]).
Regarding claim 7, Ding in view of Poulsen teaches the surgical instrument of claim 1, and Ding further teaches an electrosurgical instrument with a mechanical actuator (Figure 1: activation button 52 wherein a button is a type of mechanical actuator) at the proximal end portion of the shaft (Figure 1: activation button 52 is on the housing 20 which is at the proximal end portion of the shaft); wherein the end effector (Figures 1-2: end effector assembly 100) includes an articulatable member (Figures 1-2: first and second jaw member 110 and 120) mechanically coupled to a wire cable (Figure 3: lead wires 119 and 129 and [0070]: “first housing component 22a includes first contact plate 27a, which is electrically coupled to plates 112, 122 of jaw members 110, 120 via lead wires 119, 129”); wherein the elongated tube houses the wire cable that extends between the at least one mechanical actuator at the proximal end portion of the elongated tube and the articulatable member at the distal end portion of the elongated tube ([0070]: “With respect to electrically coupling cable 54 and activation button 52 of second portion 14 with plates 112, 122 of jaw members 110, 120 of end effector assembly 100 of first portion 12, as mentioned above, first housing component 22a includes first contact plate 27a, which is electrically coupled to plates 112, 122 of jaw members 110, 120 via lead wires 119, 129, and second housing component 22b includes second contact plate 27b, which is electrically coupled to activation button 52 and cable 54 via wires 56. Upon approximation of first and second housing components 22a, 22b, first and second contact plates 27a, 27b mate with one another to electrically couple first and second contact plates 27a, 27b with one another. With contact plates 27a, 27b electrically coupled to one another, and once cable 54 is connected to the source of energy, activation button 52 may be selectively activated to supply energy to plates 112, 122 of jaw members 110, 120, respectively, for treating, e.g., sealing, tissue grasped therebetween.”).
Regarding claim 8, Ding in view of Poulsen teaches the surgical instrument of claim 1, and Ding further teaches a surgical instrument including: wherein the elongated tube houses a wire cable that extends between the proximal end portion and the distal end portion of the elongated tube ([0070]: “With respect to electrically coupling cable 54 and activation button 52 of second portion 14 with plates 112, 122 of jaw members 110, 120 of end effector assembly 100 of first portion 12, as mentioned above, first housing component 22a includes first contact plate 27a, which is electrically coupled to plates 112, 122 of jaw members 110, 120 via lead wires 119, 129, and second housing component 22b includes second contact plate 27b, which is electrically coupled to activation button 52 and cable 54 via wires 56. Upon approximation of first and second housing components 22a, 22b, first and second contact plates 27a, 27b mate with one another to electrically couple first and second contact plates 27a, 27b with one another. With contact plates 27a, 27b electrically coupled to one another, and once cable 54 is connected to the source of energy, activation button 52 may be selectively activated to supply energy to plates 112, 122 of jaw members 110, 120, respectively, for treating, e.g., sealing, tissue grasped therebetween.”); wherein the end effector includes an articulatable member mechanically coupled to the wire cable ([0070]: “first housing component 22a includes first contact plate 27a, which is electrically coupled to plates 112, 122 of jaw members 110, 120 via lead wires 119, 129”); wherein the switch includes a first mechanical actuator at the proximal end portion of the elongated tube (Figure 1: activation button 52 is on the housing 20 which is at the proximal end portion of the shaft); further including: a second mechanical actuator (Figure 1: movable handle 40) at the proximal end portion of the elongated tube (Figure 1: movable handle is on the housing 20 which is at the proximal end portion of the shaft) configured to impart force to the wire cable to impart motion to the articulable member ([0068] and [0070]: “first housing component 22a includes first contact plate 27a, which is electrically coupled to plates 112, 122 of jaw members 110, 120 via lead wires 119, 129, and second housing component 22b includes second contact plate 27b, which is electrically coupled to activation button 52 and cable 54 via wires 56”; thus, approximation of first and second housing components 22a and 22b imparts a force on lead wires 119 and 129 and also imparts motion to the articulable member).
Regarding claim 9, Ding in view of Poulsen teaches the surgical instrument of claim 8, and Ding further teaches a surgical instrument wherein the articulable member includes a pair of jaws (Figures 1-2: first and second jaw member 110 and 120).
Regarding claim 11, Ding in view of Poulsen teaches the surgical instrument of claim 1, and Ding further teaches a surgical instrument wherein the end effector (Figures 1-2: end effector assembly 100) includes an articulatable member that includes first and second jaws (Figures 1-2: first and second jaw member 110 and 120); wherein the first electrode (Figure 2: plate 112) is located at the first jaw (Figure 2: plate 112 is located at first jaw member 110) and the second electrode (Figure 2: plate 122) is located at the second jaw (Figure 2: plate 122 is located at second jaw member 120).  

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view Poulsen, further in view of Worrell et al., US 20150320437, herein referred to as “Worrell”.
Regarding claims 4 and 14, Ding in view of Poulsen teaches the surgical instrument of claim 3 and the surgical system of claim 13, respectively, but does not explicitly disclose a device wherein the first and second mechanical actuators each include a rotary disk.
However, Worrell teaches a mechanical actuator (Figures 90A-90B: rotatable input wheel 9704) that includes a rotary disk (Figures 90A-90B: transmission gear 9710).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the mechanical actuators disclosed by Ding and Poulsen so that they include the rotary disk taught by Worrell so that the mechanical actuator can connect to many other parts of the device and impact them (Worrell [0609]).
Regarding claims 5 and 15, Ding in view of Poulsen teaches the surgical instrument of claim 3 and the surgical system of claim 13, but does not explicitly disclose a device wherein the first and second mechanical actuators each include a lead screw and nut body.
However, Worrell teaches a mechanical actuator (Figures 90A-90B: rotatable input wheel 9704) that includes a lead screw and nut body ([0610]: “In some versions, transmission assembly (9720) comprises a first nut and lead screw assembly associated with first translating member (9761); and a second nut and lead screw assembly associated with second translating member (9761).”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the mechanical actuators disclosed by Ding and Poulsen so that they include the lead screw and nut body taught by Worrell so that the mechanical actuator can connect to many other parts of the device and impact them (Worrell [0609]-[0610]).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Poulsen, further in view of Gerhardt, US 20100324551, herein referred to as “Gerhardt”.
Regarding claims 6 and 16, Ding in view of Poulsen teaches the surgical instrument of claim 3 and the surgical system of claim 13, but does not explicitly disclose wherein the first and second mechanical actuators each includes a cam and cam follower.
However, Gerhardt teaches a mechanical actuator (Figures 2A-2D: collar 40) that includes a cam (Figures 2A and 2C: cam member 52) and cam follower (Figures 2A and 2C: cam followers 56 and 58).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the mechanical actuators disclosed by Ding and Poulsen so that they includes the cam and cam follower taught by Gerhardt so that actuating the mechanical actuator rotates the shaft of the instrument (Gerhardt [0038]-[0039]).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Poulsen, further in view of Price et al., US 20130324999, herein referred to as "Price".
Regarding claim 18, Ding in view of Poulsen discloses the surgical system of claim 12, and Ding further discloses a system including a first switch that electrically couples the electrosurgical signal to the first electrical conductor (Ding [0070]). Poulsen further discloses a system including a processor ([0056]) that causes a second switch (Figure 1: actuation knob 10 and [0071]: “In one or both of the electric conductors B11 and B12 an actuation knob 10 connects and disconnects the bipolar electrosurgical generator 2 from the primary coil 8 of the transformer 9.”) to electrically couple the electrosurgical signal to the second electrical conductor (Poulsen [0071]). Ding in view of Poulsen does not explicitly disclose a surgical system including: a user interface control to receive commands to energize the electrosurgical instrument; a sensor to sense a hovering gesture by a user at the user interface control; a processor configured to, cause the first switch to electrically couple the electrosurgical signal to the first electrical conductor, in response to sensing a hovering gesture at the user interface control; and cause the second switch to electrically couple the electrosurgical signal to the second electrical conductor, in response to sensing a hovering gesture at the user interface control.
However, Price teaches a system (Figure 1) including a user interface control (Figure 1: user interface 60) to receive commands to energize the electrosurgical instrument ([0022]: “In the present example, energy component (20) is coupled to power source (70) and is operable to activate end effector (90).” And [0026]: “User interface (60) is also communicatively coupled to control module (40) such that control module (40) may control user interface (60). It should be understood that user interface (60) can comprise a component that only communicates information to a user, is operable to receive input from a user, or both.” And [0023]: “control module (40) is communicatively coupled to energy component (20), first sensor (30), storage device (50), user interface (60), power source (70), second sensor (80), and first connector (88)”) and a sensor (Figure 1: sensors 30, 80, and 98) to sense a hovering gesture by a user at the user interface control ([0062] and [0067]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical system disclosed by Ding and Poulsen with the user interface control and ability to sense hovering gestures so that the system can adjust the energy of the settings based on the gestures given by the operator of the device (Price [0067]). The absence or presence of a hovering gesture detected by the user interface in Price is communicated to the processor in Price. Thus, the processor in Poulsen, which is configured to activate or disactivate the switches based on a parameter, in combination with the sensor that senses a hovering gesture in Price, is a device that activates or inactivates the switches in response to sensing a hovering gesture. 
Regarding claim 19, Ding in view of Poulsen discloses the surgical system of claim 12, and Ding further discloses a system including a first switch that electrically couples the electrosurgical signal to the first electrical conductor (Ding [0070]). Poulsen further discloses a system including a processor ([0056]) that causes a first and second switch (Figure 1: actuation knob 10 and [0071]: “In one or both of the electric conductors B11 and B12 an actuation knob 10 connects and disconnects the bipolar electrosurgical generator 2 from the primary coil 8 of the transformer 9.”) to electrically couple the electrosurgical signal to the first and second electrical conductor (Poulsen [0071]). Ding in view of Poulsen does not explicitly disclose a surgical system including: a user interface control to receive commands to energize the electrosurgical instrument; a sensor to sense a hovering gesture by a user at the user interface control; a processor configured to, cause the first switch to electrically couple the electrosurgical signal to the first electrical conductor, in response to sensing a hovering gesture at the user interface control; cause the second switch to electrically couple the electrosurgical signal to the second electrical conductor, in response to sensing a hovering gesture at the user interface control; cause the first switch to electrically decouple the electrosurgical signal from the first electrical conductor in response to not sensing a hovering gesture at the user interface control; and cause the second switch to electrically decouple the electrosurgical signal from the second electrical conductor in response to not sensing a hovering gesture at the user interface control.
However, Price teaches a system (Figure 1) including a user interface control (Figure 1: user interface 60) to receive commands to energize the electrosurgical instrument ([0022]: “In the present example, energy component (20) is coupled to power source (70) and is operable to activate end effector (90).” And [0026]: “User interface (60) is also communicatively coupled to control module (40) such that control module (40) may control user interface (60). It should be understood that user interface (60) can comprise a component that only communicates information to a user, is operable to receive input from a user, or both.” And [0023]: “control module (40) is communicatively coupled to energy component (20), first sensor (30), storage device (50), user interface (60), power source (70), second sensor (80), and first connector (88)”) and a sensor (Figure 1: sensors 30, 80, and 98) to sense a hovering gesture by a user at the user interface control ([0062] and [0067]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical system disclosed by Ding and Poulsen with the user interface control and ability to sense hovering gestures so that the system can adjust the energy of the settings based on the gestures given by the operator of the device (Price [0067]). The absence or presence of a hovering gesture detected by the user interface in Price is communicated to the processor in Price. Thus, the processor in Poulsen, which is configured to activate or disactivate the switches based on a parameter, in combination with the sensor that senses a hovering gesture in Price, is a device that activates or inactivates the switches in response to sensing a hovering gesture. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794